 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 SCOTTSDALE INDEMNITY COMPANY,                           Case No.: 2:18-cv-00313-APG-VCF

 4          Plaintiff                                     Order for Stipulation of Dismissal or
                                                                     Status Report
 5 v.

 6 QUALITY MEDICAL IMAGING OF
   CALIFORNIA, INC. AND QUALITY
 7 MEDICAL IMAGING, LLC,

 8          Defendants

 9         In September 2019, the parties advised the court that they had reached a settlement. ECF

10 No. 56. However, they have not yet filed a stipulation of dismissal in this case.

11         I ORDER the parties to file a stipulation of dismissal or status report by April 24, 2020.

12         DATED this 31st day of March, 2020.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
